Exhibit 10.2
 
AMENDMENT NO. 2
TO THE
KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN




WHEREAS, Kulicke and Soffa Industries, Inc. (the “Company”) maintains the
Kulicke and Soffa Industries, Inc. 2009 Equity Plan (the “Plan”);
 
WHEREAS, the Board of Directors (the “Board”) or the Management Development and
Compensation Committee of the Board (the “Committee”) has the right to amend the
Plan by written resolution;
 
WHEREAS, it is desired to amend the Plan with respect to PSU Awards;
 
NOW, THEREFORE, effective September 30, 2009, Section 8.2(a) of the Plan is
hereby amended to read as follows:
 
(a)           Termination of Employment (Other Than by Death, Disability or
Retirement).  A Participant becomes irrevocably entitled to PSU Awards based on
achievement of Performance Goals and other conditions when the Performance Goals
and other conditions have been met provided the Participant is employed on the
last day of the performance period or, if later, when such other conditions are
met.  If a Participant ceases to be an employee of the Company and its Related
Corporations for any reason except as provided in Section 8.2(b) with respect to
death or Disability or Retirement, all PSU Awards to which the Participant was
not irrevocably entitled prior to the termination of employment shall be
forfeited and the Award canceled as of the date of such termination of
employment, unless the Committee, in its sole discretion, provides that a
Participant (involuntarily terminated without Cause) shall receive the prorated
portion of any award amount that would otherwise have been received based on the
Performance Goals attained at the end of the performance period.  Such PSU
Awards shall be prorated based on the number of full months in the performance
period prior to such termination of employment.  Unless otherwise provided in an
Award Agreement, Shares attributable to such prorated award shall be delivered
during the period from January 1 to March 15 following the end of the
performance period.


IN WITNESS WHEREOF, Kulicke and Soffa Industries, Inc. has caused this Amendment
to be duly executed this 15th day of September, 2009.




[Seal]
 
KULICKE AND SOFFA INDUSTRIES, INC.
                         
Attest:
 
 
By:
 
 





 

--------------------------------------------------------------------------------

